      Case 2:19-cv-00652-JAD-DJA Document 18 Filed 09/05/19 Page 1 of 15




 1   MARGARET A. MCLETCHIE, Nevada Bar No. 10931
     MCLETCHIE LAW
 2   701 East Bridger Ave., Suite 520
 3   Las Vegas, Nevada 89101
     Telephone: (702) 728-5300; Fax: (702) 425-8220
 4   Email: maggie@nvlitigation.com
     Attorney for Plaintiff Nebyou Solomon
 5
 6                             UNITED STATES DISTRICT COURT

 7                                    DISTRICT OF NEVADA
 8     NEBYOU SOLOMON, an individual,                     Case. No.: 2:19-cv-00652-JAD-DJA
 9
                      Plaintiff,                          [PROPOSED] STIPULATED
10             vs.                                        PROTECTIVE ORDER
11
12     LAS VEGAS METROPOLITAN POLICE
       DEPARTMENT; JOSEPH LOMBARDO,
13     individually and in his official capacity as
       Sheriff; JOHN L. PELLETIER, an
14
       individual; RICHARD E. MAUPIN, an
15     individual; RYAN J. FRYMAN, an
       individual; JUAN D. CONTRERAS, an
16     individual; ALLEN J. PAVESE, an
       individual; BRANDON M. MEADS, an
17
       individual; FASHION SHOW MALL, LLC,
18     a Nevada limited-liability company;
       UNIVERSAL PROTECTION SERVICE,
19     LLC, a Nevada limited-liability company;
20     DOE SECURITY GUARDS I – III,
       individuals,
21
                      Defendants.
22
23            Plaintiff NEBYOU SOLOMON and Defendants LAS VEGAS METROPOLITAN

24   POLICE DEPARTMENT, JOSEPH LOMBARDO, JOHN L. PELLETIER, RICHARD E.

25   MAUPIN, RYAN J. FRYMAN, JUAN D. CONTRERAS, ALLEN J. PAVESE, and

26   BRANDON M. MEADS (“LVMPD Defendants”) and Defendant FASHION SHOW

27   MALL, LLC, and Defendant UNIVERSAL PROTECTION SERVICE, LLC, by their

28   respective counsel, having agreed to the following and for good cause under Rule 26(c)(1)



                                                      1
      Case 2:19-cv-00652-JAD-DJA Document 18 Filed 09/05/19 Page 2 of 15




 1   of the Federal Rules of Civil Procedure, IT IS HEREBY ORDERED as follows:
 2            1.      PURPOSES AND LIMITATIONS.
 3            Disclosure and discovery activity in this action may involve production of
 4   confidential, proprietary, or private information for which special protection from public
 5   disclosure may be warranted under Rule 26(c)(1) of the Federal Rules of Civil Procedure.
 6   The parties acknowledge that this Order does not confer blanket protections on all disclosures
 7   or responses to discovery and that the protection it affords extends to only the limited
 8   information or items that are entitled under law to treatment as confidential.
 9            2.      SCOPE.
10            All documents produced in the course of discovery, all responses to discovery
11   requests, and all deposition testimony and exhibits and any other materials which may be
12   subject to discovery (hereinafter collectively “Discovery Material”) shall be subject to this
13   stipulated protective order concerning confidential information as set forth below. A copy of
14   this Order must be included with any subpoena to any third party. Any party, or any third
15   party who produces documents in this litigation, may designate documents as Confidential
16   but only after review of the documents by an attorney who has, in good faith, determined that
17   the documents contain “Confidential Information,” as defined below, and pursuant to the
18   procedure set forth below.
19            3.      CONFIDENTIAL INFORMATION.
20            “Confidential Information” shall mean information meriting special protection
21   under the Federal Rules of Civil Procedure and applicable case law. Confidential Information
22   does not include information that (a) is in the public domain at the time of disclosure; (b)
23   becomes part of the public domain through no fault of the Receiving Party; (c) the Receiving
24   Party can show was in its rightful and lawful possession at the time of disclosure; or (d) the
25   Receiving Party lawfully receives from a Non-party later without restriction as to disclosure.
26   ///
27   ///
28   ///


                                                     2
      Case 2:19-cv-00652-JAD-DJA Document 18 Filed 09/05/19 Page 3 of 15




 1             4.      OTHER DEFINITIONS.
 2             Party: any party to this action, including all of its officers, directors, agents, and
 3   attorney(s) of record for a Party in this action (including their associates, paralegals, and
 4   support/ clerical staff).
 5             Non-party: any individual, corporation, association, or natural person or entity
 6   other than a party.
 7             Protected Material: any Discovery Material containing Confidential Information
 8   that is designated by a Party or Non-party as “CONFIDENTIAL,” unless the Receiving Party
 9   challenges the confidentiality designation and (a) the Court decides such material is not
10   entitled to protection as confidential; (b) the Designating Party fails to apply the Court for an
11   order designating the material confidential within the time period specified below; or (c) the
12   Designating Party withdraws its confidentiality designation in writing.
13             Producing Party: a Party or Non-party that produces Discovery Material in this
14   action.
15             Receiving Party: a Party that receives Discovery Material from a Producing Party.
16             Designating Party: a Party or Non-party that designates Discovery Material as
17   “CONFIDENTIAL”. The Party or Non-party designating information or items as Protected
18   Material bears the burden of establishing good cause for the confidentiality of all such items.
19             Challenging Party: a party that elects to initiate a challenge to a Designating Party’s
20   confidentiality designation.
21             Confidentiality Log: a Confidentiality Log must accompany any production of
22   documents designated as “CONFIDENTIAL” that includes the Bates numbers of the
23   documents designated (or the portions thereof) as “Confidential” and the basis for doing so.
24   Each Producing Party shall keep this log cumulatively and re-produce it every time they
25   designate something as “CONFIDENTIAL” so that it is a cumulative record of what the
26   party has marked “CONFIDENTIAL.”
27   ///
28   ///


                                                      3
      Case 2:19-cv-00652-JAD-DJA Document 18 Filed 09/05/19 Page 4 of 15




 1            5.      FORM AND TIMING OF DESIGNATION.
 2            Protected Material shall be so designated by the Producing Party by placing or
 3   affixing the word “CONFIDENTIAL” on the document in a manner which will not interfere
 4   with the legibility of the document and which will permit complete removal of the
 5   “Confidential” designation. A Confidentiality Log must accompany any production of
 6   Protected Material that includes the Bates numbers of the documents designated (or portions
 7   thereof) as “CONFIDENTIAL” and the basis for doing so. Documents shall be designated
 8   “Confidential” prior to, or contemporaneously with, the production or disclosure of the
 9   documents. The designation of documents as “CONFIDENTIAL” shall be accompanied with
10   a Confidentiality Log in the form included at Exhibit A.
11            A Designating Party must exercise restraint and make good faith efforts to limit
12   CONFIDENTIAL designations to specific materials that qualify for protection under the
13   appropriate standard. Further, a Designating Party must use good faith efforts to designate
14   for protection only those parts of material, documents, items, or communications that
15   qualify—so that other portions of the materials, documents, items, or communications for
16   which protection is not warranted are not swept unjustifiably within the ambit of this Order.
17   If only a portion or portions of materials on a page or within a document merit protection, a
18   Producing Party must so indicate by making appropriate markings in the margins but not
19   over text. The accompanying log should clearly explain which portion is designated as
20   CONFIDENTIAL.
21            A Producing Party that makes original documents or materials available for
22   inspection need not designate them for protection until after the inspecting Party has
23   indicated which material it would like copied and produced. During the inspection and before
24   the designation, all of the material made available for inspection shall be deemed
25   “Confidential.” After the inspecting Party has identified the documents it wants copied and
26   produced, the Producing Party must determine which documents, or portions thereof, qualify
27   for protection under this Order, and, before producing the specified documents, the
28   Producing Party must affix the appropriate legend on each page that contains Protected


                                                    4
      Case 2:19-cv-00652-JAD-DJA Document 18 Filed 09/05/19 Page 5 of 15




 1   Material. If only a portion or portions of the material on a page qualifies for protection, the
 2   Producing Party also must clearly identify the protected portion(s) (e.g., by making
 3   appropriated markings in the margins or by redacting protected portions).
 4            Portions of depositions shall be designated CONFIDENTIAL when the deposition
 5   is taken or within fourteen (14) business days after receipt of the transcript, if feasible. Such
 6   designation shall be specific as to the portions to be protected and, if made by a Party, shall
 7   be accompanied with a certification and log on the form, attached as Exhibit A. A
 8   Designating Party must exercise restraint and make good faith efforts to limit
 9   “CONFIDENTIAL” designations to specific materials that qualify for protection under the
10   appropriate standards.
11            Inadvertent or unintentional production of Protected Material without prior
12   designation as “Confidential” shall not be deemed a waiver, in whole or in part, of the right
13   to designate documents as Protected Material as otherwise allowed by this Order. Further, a
14   Party may assert that disclosures or discovery material produced by another Party constitute
15   Protected Material by informing the opposing Party by following the procedures set forth
16   herein for a Designated Party.
17            6.      PROTECTION OF PROTECTED MATERIAL.
18            a. General Protections. Protected Material shall not be used or disclosed by the
19   parties or counsel for the parties or any other persons identified below (¶ 6.b.) for any
20   purposes whatsoever other than preparing for and conducting litigation in the above-entitled
21   action (including any appeal).
22            b. Qualified Receiving Parties and Limited Third-Party Disclosures. Protected
23   Material shall be held in confidence by each qualified Receiving Party to whom it is
24   disclosed, shall be used only for purposes of this action, and shall not be disclosed to any
25   person who is not a qualified recipient. All Protected Material shall be carefully maintained
26   so as to preclude access by persons who are not qualified Receiving Parties.
27   ///
28   ///


                                                      5
      Case 2:19-cv-00652-JAD-DJA Document 18 Filed 09/05/19 Page 6 of 15




 1            Subject to these requirements, in addition to Parties and the Court, the following
 2   categories of persons may be allowed to review Protected Material pursuant to this Order
 3   after executing an acknowledgment (in the form set forth at Exhibit B hereto), that he or she
 4   has read and understands the terms of this Order and is bound by it:
 5                (1) Any officers, directors, or designated employees of a Party deemed
 6                    necessary by counsel of record in this action to aid in the prosecution,
 7                    defense, or settlement of this action;
 8                (2) Professional outside vendors for attorneys of record (such as copying
 9                    services and translators and interpreters),
10                (3) Court reporters, deposition notaries and staff;
11                (4) The author of any document designated as CONFIDENTIAL or the original
12                    source of Confidential Information contained therein;
13                (5) Persons other than legal counsel who have been retained or specially
14                    employed by a party as an expert witness for purposes of this lawsuit or to
15                    perform investigative work or fact research;
16                (6) Deponents during the course of their depositions;
17                (7) Counsel for issuers of insurance policies under which any issuer may be
18                    liable to satisfy part or all of a judgment that may be entered in these
19                    proceedings or indemnify or reimburse payments or costs associated with
20                    these proceedings;
21                (8) Any private mediator or arbitrator appointed by the Court or selected by
22                    mutual agreement of the parties and the mediator or arbitrator’s secretarial
23                    and clerical personnel;
24                (9) Any other person as to whom the Producing Party has consented to
25                    disclosure in advance and in writing, on notice to each Party hereto.
26   ///
27   ///
28   ///


                                                     6
      Case 2:19-cv-00652-JAD-DJA Document 18 Filed 09/05/19 Page 7 of 15




 1            c. Control of Documents. Counsel for Parties shall take reasonable efforts to
 2   prevent unauthorized disclosure of Protected Material pursuant to the terms of this Order. No
 3   copies of Protected Material shall be made except by or on behalf of attorneys of record, in-
 4   house counsel, or the parties in this action.
 5            d. Copies. Any person making copies of Protected Material shall maintain all
 6   copies within their possession or the possession of those entitled to access such information
 7   under the Protective Order. All copies shall be immediately affixed with the designation
 8   “CONFIDENTIAL” if the word does not already appear on the copy. All such copies shall
 9   be afforded the full protection of this Order.
10            7.      UNAUTHORIZED DISCLOSURE.
11            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
12   Protected Material to any person or in any circumstance not authorized under this Stipulated
13   Protective Order, the Receiving Party must immediately (a) notify in writing the Designating
14   Party of the unauthorized disclosures, (b) use its best efforts to retrieve all copies of the
15   Protected Material, (c) inform the person or persons to whom unauthorized disclosures were
16   made of all the terms of this Order, and (d) request such person or persons to execute the
17   “Acknowledgment and Agreement to Be Bound by Stipulated Protective Order” (Exhibit B).
18            8.      FILING PROTECTED MATERIAL
19            The Parties shall follow Rule 10-5 of the Local Rules of Practice for the U.S.
20   District Court of Nevada and must file documents under seal under the Court’s electronic
21   filing procedures.
22            Further, the Parties recognize the presumption of public access inherent in judicial
23   records and that a Protective Order does not establish that documents meet the standard for
24   sealing set forth in Rule 10-5 of the Local Rules of Practice for the U.S. District Court of
25   Nevada and the Ninth Circuit’s decisions in Kamakana v. City and County of Honolulu, 447
26   F.3d 1172 (9th Cir. 2006) and Ctr. for Auto Safety v. Chrysler Group, LLC, 809 F.3d 1092,
27   1097 (9th Cir.), cert. denied sub nom. FCA U.S. LLC v. Ctr. for Auto Safety, 137 S. Ct. 38
28   (2016). When a motion to seal is related to the merits of the case, a “party seeking to seal a


                                                      7
      Case 2:19-cv-00652-JAD-DJA Document 18 Filed 09/05/19 Page 8 of 15




 1   judicial record then bears the burden of overcoming this strong presumption by meeting the
 2   ‘compelling reasons’ standard.” Kamakana, 447 F.3d at 1178. But when motion to seal is
 3   unrelated to the merits of the case, a party may overcome this presumption by meeting a less
 4   exacting “good cause standard.” Chrysler Group, 809 F.3d at 1097. To establish good cause,
 5   a party must show specific prejudice or harm—such as protecting a party from annoyance,
 6   embarrassment, oppression, or undue burden or expense—will result if the motion to seal is
 7   denied. Id. (quoting Fed. R. Civ. P. 26(c)). Further, the Court should make an independent
 8   determination regarding whether documents merits sealed status, and thus expressly reserves
 9   the right to do. Kamakana 447 F.3d at 1186-87.
10            In recognition of this legal standard, and the fact that the party filing Protected
11   Material may not be the party that designated it confidential (and thus, may not believe good
12   cause exists for sealing), the Parties suggest that the procedure set forth below is followed if
13   the sole ground for a motion to seal is that the opposing party (or non-party) has designated
14   a document as subject to protection pursuant to this Stipulated Protective Order: the Party
15   filing such Protected Materials may assert in the accompanying motion any reasons why the
16   Protected Materials should not, in fact, be kept under seal and the Designating Party, who
17   must be properly noticed, may likewise file a response asserting its position that the Protected
18   Material merits protection under Rule 26(c) of the Federal Rules of Civil Procedure and
19   attaching a declaration supporting the assertion that the designated material meets the
20   applicable standard.
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///


                                                     8
      Case 2:19-cv-00652-JAD-DJA Document 18 Filed 09/05/19 Page 9 of 15




 1               9.     CHALLENGES TO PROTECTED MATERIAL.
 2               Any designation of Protected Material is subject to challenge. The following
 3   procedures shall apply to any such challenge:
 4               a. Burden. The burden of proving the necessity of a “CONFIDENTIAL”
 5   designation remains with the party asserting confidentiality.
 6               b. Notice; Opportunity to Challenge. A party who contends that Protected
 7   Material is not entitled to confidential treatment shall give written notice to the party who
 8   affixed the “CONFIDENTIAL” designation of the specific basis for the challenge. The party
 9   who so designated the documents shall have ten (10) days from service of the written notice
10   to determine if the dispute can be resolved without judicial intervention and, if not, to move
11   for an Order confirming the “CONFIDENTIAL” designation, and the status as Protected
12   Material.
13               c. Treatment as      Protected    Material    until   Order or Withdrawal.
14   Notwithstanding any challenge to the designation of documents as such, all material
15   previously designated “CONFIDENTIAL” shall continue to be treated as Protected Material
16   subject to the full protections of this Order until one of the following occurs: (1) the Party
17   who claims that the documents are Protected Material withdraws such designation in writing;
18   (2) the Party who claims that the documents are confidential fails to move timely for an Order
19   designating the documents as confidential as set forth in paragraph 9.b. above; or (3) the
20   Court rules that the documents are not Protected Material and/or should no longer be
21   designated as “CONFIDENTIAL.”
22               d. No Waiver. Challenges to the confidentiality of documents may be made at any
23   time and are not waived by the failure to raise the challenge at the time of initial disclosure
24   or designation.
25   ///
26   ///
27   ///
28   ///


                                                     9
      Case 2:19-cv-00652-JAD-DJA Document 18 Filed 09/05/19 Page 10 of 15




 1            10.       DURATION; CONCLUSION OF LITIGATION.
 2            All provisions of this Order restricting the use of Protected Material shall continue
 3   to be binding after the conclusion of the litigation unless otherwise agreed or ordered.
 4   However, the dismissal of this action will terminate the jurisdiction of this Court, including
 5   over this Order.
 6            Within thirty (30) days of the final termination of in the above-entitled action,
 7   which would be either a final judgment on all claims or stipulation and order for dismissal
 8   with prejudice, all documents and information designated as CONFIDENTIAL by a
 9   Designating Party and which has not been challenged, including any copies, or documents
10   containing information taken therefrom, shall be returned to the Designating Party. In the
11   alternative, within thirty (30) days of the final termination of this case, which would be either
12   a final judgment on all claims or stipulation and order for dismissal with prejudice, all such
13   documents, including copies, may be shredded or disposed of in a manner to ensure the
14   destruction thereof and a declaration certifying such destruction or disposal provided to the
15   Designating Party. To the extent a party has designated portions of a deposition transcript as
16   CONFIDENTIAL, the non-designating party is under no obligation or duty to shred or
17   dispose of the deposition transcript, however, the CONFIDENTIAL designation will remain.
18
              11.       PROTECTED MATERIAL SUBPOENAED                            OR     ORDERED
19                      PRODUCED IN OTHER LITIGATION.

20            If a Party is served with a subpoena or an order issued in other litigation that would

21   compel disclosure of Protected Material designated by another Party or Non-party, the Party

22   must so notify the Designating Party, in writing (by e-mail or fax, if possible) within three

23   (3) court days after receiving the subpoena or order. Such notification must include a copy

24   of the subpoena or court order.

25   ///

26   ///

27   ///

28   ///



                                                     10
      Case 2:19-cv-00652-JAD-DJA Document 18 Filed 09/05/19 Page 11 of 15




 1            12.     ORDER SUBJECT TO MODIFICATION.
 2            This Order shall be subject to modification on motion of any Party or any other
 3   person who may show an adequate interest in the above-entitled action to intervene for
 4   purposes of addressing the scope and terms of this Order. The Order shall not, however, be
 5   modified until the Parties shall have been given notice and an opportunity to be heard on the
 6   proposed modification.
 7            13.     NO JUDICIAL DETERMINATION.
 8            This Order is entered based on the representations and agreements of the Parties
 9   and for the purpose of facilitating discovery. Nothing herein shall be construed or presented
10   as a judicial determination that any specific document or item of information designated as
11   CONFIDENTIAL by counsel is subject to protection under Rule 26(c) of the Federal Rules
12   of Civil Procedure or otherwise until such time as a document-specific ruling shall have been
13   made.
14            14.     MISCELLANEOUS.
15            a. Public Health and Safety. Nothing in this Order is intended to prevent any Party
16   from raising with the Court any concern that the disclosure of certain Protected Material may
17   have a possible adverse effect upon the general public health or safety, or the administration
18   or operation of government or public office.
19            b. Right to Further Relief. Nothing is this Order abridges the right of any person
20   to seek its modification by the Court in the future.
21            c. Right to Assert Other Objections. By stipulating to the entry of this Order, no
22   Party waives any right it otherwise would have to object to disclosing or producing any
23   information or item on any ground not addressed in this Order. Similarly, no Party waives
24   any right to object on any ground to use in evidence of any of the material covered by this
25   Protective Order.
26   ///
27   ///
28   ///


                                                     11
      Case 2:19-cv-00652-JAD-DJA Document 18 Filed 09/05/19 Page 12 of 15




 1            15.     PERSONS BOUND UPON ENTRY OF ORDER.
 2            This Order shall take effect when entered and shall be immediately binding upon
 3   the Parties (as defined herein). It shall also be binding upon subsequent parties that are added
 4   to this matter, each of which shall execute Exhibit B (Agreement to be bound).
 5   IT IS SO STIPULATED.
 6   DATED this the 5th day of September, 2019. DATED this the 5th day of September, 2019.
 7   MARQUIS AURBACH COFFING                          KAEMPFER CROWELL
 8
     /s/ Nick D. Crosby                               /s/ Bryan M. Viellion
 9   Nick D. Crosby, NBN 8996                         Bryan M. Viellion, NBN 13607
     10001 Park Run Drive                             1980 Festival Plaza Drive, Suite 650
10   Las Vegas, NV 89145                              Las Vegas, NV 89135
     Email: ncrosby@maclaw.com                        Email: bviellion@kcnvlaw.com
11
     Attorney for LVMPD Defendants                    Attorney for Fashion Show Mall LLC
12
13   DATED this the 5th day of September, 2019.

14   MCLETCHIE LAW

15   /s/ Margaret A. McLetchie
16   Margaret A. McLetchie, NBN 10931
     701 East Bridger Ave., Suite 520
17   Las Vegas, Nevada 89101
     Email: maggie@nvlitigation.com
18   Attorney for Plaintiff Nebyou Solomon
19
20
                                               ORDER
21
                                              IT IS SO ORDERED.
22
                                              DATED this 9th          day of September , 2019.
23
24
                                              U.S. DISTRICT
                                              Daniel         COURT JUDGE
                                                     J. Albregts
25
                                              United States Magistrate Judge
26
27
28


                                                     12
     Case 2:19-cv-00652-JAD-DJA Document 18 Filed 09/05/19 Page 13 of 15



                                  EXHIBIT A
 1
                 [Name]’s LOG OF CONFIDENTIAL DESIGNATIONS
 2
 3              Bates No.
     Date of    or Other     Specific Description of    Authority/Basis for
 4   Production Identifier   Documents or Information   Designation
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                          13
      Case 2:19-cv-00652-JAD-DJA Document 18 Filed 09/05/19 Page 14 of 15



                                                EXHIBIT B
 1
 2                       ACKNOWLEDGMENT OF UNDERSTANDING
                             AND AGREEMENT TO BE BOUND
 3
                                    UNITED STATES DISTRICT COURT
 4
                                         DISTRICT OF NEVADA
 5
       NEBYOU SOLOMON, an individual,                    Case. No.: 2:19-cv-00652-JAD-DJA
 6
 7                     Plaintiff,                        ACKNOWLEDGMENT OF
                vs.                                      UNDERSTANDING AND
 8                                                       AGREEMENT TO BE BOUND
 9     LAS VEGAS METROPOLITAN POLICE
10     DEPARTMENT; JOSEPH LOMBARDO,
       individually and in his official capacity as
11     Sheriff; JOHN L. PELLETIER, an
       individual; RICHARD E. MAUPIN, an
12     individual; RYAN J. FRYMAN, an
13     individual; JUAN D. CONTRERAS, an
       individual; ALLEN J. PAVESE, an
14     individual; BRANDON M. MEADS, an
       individual; FASHION SHOW MALL, LLC,
15     a Nevada limited-liability company;
16     UNIVERSAL PROTECTION SERVICE,
       LLC, a Nevada limited-liability company;
17     DOE SECURITY GUARDS I – III,
       individuals,
18
19                     Defendants.

20            The undersigned hereby acknowledges that he or she has read the Confidentiality

21   Order dated ________________, 2019, in the above-captioned action, understands the terms

22   thereof, and agrees to be bound by such terms. The undersigned submits to the jurisdiction

23   of the United States District Court for the District of Nevada relating to the Confidentiality

24   Order during the pendency of the above-entitled action and understands that the terms of said

25   Order obligate him/her to use discovery materials designated CONFIDENTIAL solely for

26   the purposes of the above-captioned action, and not to disclose any such Protected Material

27   to any person, firm, entity, or concern.

28   ///



                                                    14
      Case 2:19-cv-00652-JAD-DJA Document 18 Filed 09/05/19 Page 15 of 15




 1            The undersigned acknowledges that violation of the Stipulated Confidentiality
 2   Order may result in penalties for contempt of court.
 3
              Name:
 4            Job Title:
              Employer:
 5            Business Address:
 6
 7
 8
 9   Date                                           Signature

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                   15
